Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al. (US-PG-PUB 2021/0258924 A1) and in view of Berggren et al. (US-PG-PUB 2015/0009952 A1).









The invention is about managing of downlink channel and/or bandwidth in wireless system and is shown in fig.1 

    PNG
    media_image1.png
    428
    613
    media_image1.png
    Greyscale







The primary reference Jose is about  resource allocation in wireless system and is shown in fig. 2b 


    PNG
    media_image2.png
    548
    781
    media_image2.png
    Greyscale















The secondary reference is about  transmitting data information messages on a downlink of a wireless system mand is shown in fig. 1

    PNG
    media_image3.png
    450
    573
    media_image3.png
    Greyscale









As to claim 1. Jose teaches a  wireless communications method(Jose fig. 1a a wireless communication which works according to a method), comprising:
Monitoring(Jose fig. 2 [0038] resource allocation controller part of the BS monitoring PDSCH and PDCCH utilization and see also [0032] see also [0017] ), by a wireless base station (Jose fig. 1b [0032] a base station having a resource allocation controller directly connected to it and [0038] monitoring taking place resource allocation controller directly connected to BS) , a downlink channel utilization rate of data transmissions from the wireless base station to a first customer premises equipment (CPE) device on a downlink shared channel to detect a first condition (Jose [0021] a determination of PDCCH utilization threshold exceeding a threshold i.e. a first condition see also monitoring over a period of time i.e. a rate and PDCCH is a  transmission in downlink direction from base station to customer i.e. UE or any other equipment i.e. CPE ); and
upon detecting (Jose [0021] a threshold utilization of PDCCH being greater than a predetermined PDCCH threshold based on which a switch is taking place from a first prb allocation algorithm i.e. first base station mode to a second prb allocation algorithm 2nd base station mode) , by the wireless base station(Jose fig. 1b [0032] a base station having a resource allocation controller directly connected to it and [0038] monitoring taking place resource allocation controller directly connected to BS) ,that the first condition exists(Jose [0021] a threshold utilization of PDCCH being greater than a predetermined PDCCH threshold ),switching from operating in a first wireless base station mode of operation to operating in a second wireless base station mode of operation(Jose [0021] a threshold utilization of PDCCH being greater than a predetermined PDCCH threshold based on which a switch is taking place from a first prb allocation algorithm i.e. first base station mode to a second prb allocation algorithm 2nd base station mode), said switching from operating in a first wireless base station mode of operation to operating in a second wireless base station mode of operation including switching(Jose [0021] a threshold utilization of PDCCH being greater than a predetermined PDCCH threshold based on which a switch is taking place from a first prb allocation algorithm i.e. first base station mode to a second prb allocation algorithm 2nd base station mode), 
Jose does not teach  from using a downlink control channel for transmitting downlink control information to the first customer premises equipment device to using the downlink control channel for transmitting user data.
However Berggren from a similar field of endeavor teaches from using a downlink control channel for transmitting downlink control information to the first customer premises equipment device to using the downlink control channel for transmitting user data(Berggren [0023] unbalanced situation occurring  between PDSCH and PDCCH [0031][0032] resource utilization based on which data or non control information being transmitted via downlink control channel instead of via PDSCH see also [0044])..
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Berggren and the teaching of Jose to use a different algorithm or base station mode when a utilization of PDCCH or PDSCCH  exceed a threshold in order to balance PRB utilization. Because Berggren teaches a method of  allowing flexible allocation of resource between  a PDSCH and downlink control channel thus providing for efficient spectrum utilization (Berggren [0003]).

As to claim 2. The combination of Jose and Berggren teaches all the limitation of parent claim 1,
Jose teaches wherein said detecting, by the wireless base station, that the first condition exists includes determining that downlink channel utilization rate of data transmission from the wireless base station to the first CPE device exceeds a first threshold value for a predetermined continuous time interval (Jose [0018] PDSCH utilization fluctuation over a period of time).

As to claim 3. The combination of Jose and Berggren teaches all the limitation of parent claim 1,
Jose teaches wherein said downlink shared channel is a physical downlink shared channel used for communicating data from the wireless base station to a plurality of customer premises equipment devices to which the wireless base station is providing services (Jose fig. 1 a base station providing services to client devices 116(1) and 116(2) and [0018] PDSCH utilization i.e. usage of physical channel for data transmission), said first customer premises equipment device being one of said plurality of customer premises equipment devices(Jose fig. 1 a base station providing services to client devices 116(1) and 116(2) and [0018] PDSCH utilization i.e. usage of physical channel for data transmission).

As to claim 4. The combination of Jose and Berggren teaches all the limitation of parent claim 3,
Jose teaches wherein said downlink control channel is a physical downlink control channel used for communicating customer premises equipment downlink control information from the wireless base station to the plurality of customer premises equipment devices when said first wireless base station is operating in the first wireless base station mode of operation with respect to the plurality of customer premises equipment devices (Jose fig.1 PDCCH being used to transmit control data via DCI which is the standard mode corresponding to the first base station mode and [0036] PDCCH carrying control packets and DCI carried by PDCCH)  said
physical downlink control channel being a separate physical channel from the physical downlink shared channel (Jose fig. 2a and [0037] PDSCH 204 and PDCCH 206).

As to claim 11. Jose A wireless communications system (Jose fig. 1b a wireless communications system see also [0031]) comprising:
a wireless base station (Jose fig. 1b [0031]), said wireless base station including:
a memory (Jose fig.1 b a resource allocation controller directly connected to Base station having memory and fig. 3 memory 308 [0056]); and 
a processor(Jose fig.1 b a resource allocation controller directly connected to Base station having memory and fig. 3 processor  306 [0056]), said processor controlling the wireless base station to perform the following operations: 
monitor(Jose fig. 2 [0038] resource allocation controller part of the BS monitoring PDSCH and PDCCH utilization and see also [0032] see also [0017] ),  a downlink channel utilization rate of data transmissions from the wireless base station(Jose fig. 1b [0032] a base station having a resource allocation controller directly connected to it and [0038] monitoring taking place resource allocation controller directly connected to BS) ,  to a first customer premises equipment (CPE) device on a downlink shared channel to detect a first condition(Jose [0021] a determination of PDCCH utilization threshold exceeding a threshold i.e. a first condition and PDCCH is a  transmission in downlink direction from base station to customer i.e. UE or any other equipment i.e. CPE); and 
upon detecting (Jose [0021] a threshold utilization of PDCCH being greater than a predetermined PDCCH threshold based on which a switch is taking place from a first prb allocation algorithm i.e. first base station mode to a second prb allocation algorithm 2nd base station mode) , that the first condition exists(Jose [0021] a threshold utilization of PDCCH being greater than a predetermined PDCCH threshold ), switching from operating in a first wireless base station mode of operation to operating in a second wireless base station mode of operation(Jose [0021] a threshold utilization of PDCCH being greater than a predetermined PDCCH threshold based on which a switch is taking place from a first prb allocation algorithm i.e. first base station mode to a second prb allocation algorithm 2nd base station mode), said switching from operating in a first wireless base station mode of operation to operating in a second wireless base station mode of operation including  switching from  (Jose [0021] a threshold utilization of PDCCH being greater than a predetermined PDCCH threshold based on which a switch is taking place from a first prb allocation algorithm i.e. first base station mode to a second prb allocation algorithm 2nd base station mode), 
 Jose does not teach  from  using a downlink control channel for transmitting downlink control information to the first customer premises equipment device to using the downlink control channel for transmitting user data.
However Berggren from a similar field of endeavor teaches from using a downlink control channel for transmitting downlink control information to the first customer premises equipment device to using the downlink control channel for transmitting user data(Berggren [0023] unbalanced situation occurring  between PDSCH and PDCCH [0031][0032] resource utilization based on which data or non control information being transmitted via downlink control channel instead of via PDSCH see also [0044]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Berggren and the teaching of Jose to use a different algorithm or base station mode when a utilization of PDCCH or PDSCCH  exceed a threshold in order to balance PRB utilization. Because Berggren teaches a method of  allowing flexible allocation of resource between  a PDSCH and downlink control channel thus providing for efficient spectrum utilization (Berggren [0003]).

As to claim 12. The combination of Jose and Berggren teaches all the limitation of parent claim 11,
Jose teaches wherein said detecting, by the wireless base station, that the first condition exists includes determining that downlink channel utilization rate of data transmission from the wireless base station to the first CPE device exceeds a first threshold value for a predetermined continuous time interval(Jose [0018] PDSCH utilization fluctuation over a period of time).

As to claim 13. The combination of Jose and Berggren teaches all the limitation of parent claim 11,
Jose teaches wherein said downlink shared channel is a physical downlink shared channel used for communicating data from the wireless base station to a plurality of customer premises equipment devices to which the wireless base station is providing services(Jose fig. 1 a base station providing services to client devices 116(1) and 116(2) and [0018] PDSCH utilization i.e. usage of physical channel for data transmission), said first customer premises equipment device being one of said plurality of customer premises equipment devices(Jose fig. 1 a base station providing services to client devices 116(1) and 116(2) and [0018] PDSCH utilization i.e. usage of physical channel for data transmission).

As to claim 14. The combination of Jose and Berggren teaches all the limitation of parent claim 13,
Jose teaches wherein said downlink control channel is a physical downlink control channel used for communicating customer premises equipment downlink control information from the wireless base station to the plurality of customer premises equipment devices when said first wireless base station is operating in the first wireless base station mode of operation with respect to the plurality of customer premises equipment devices(Jose fig.1 PDCCH being used to transmit control data via DCI which is the standard mode corresponding to the first base station mode and [0036] PDCCH carrying control packets and DCI carried by PDCCH) , said physical downlink control channel being a separate physical channel from the physical downlink shared channel(Jose fig. 2a and [0037] PDSCH 204 and PDCCH 206).

As to claim 20.  Jose teaches  A non-transitory computer readable medium  (Jose fig. 1b a wireless communications system see also [0031] fig.1 b a resource allocation controller directly connected to Base station having memory and fig. 3 memory 308 [0056]);  including a first set of computer executable instructions Jose (fig. 3 memory 308 [0056]); which when executed by a processor of a wireless base station cause the wireless base station to perform the steps of: 
monitoring a downlink channel utilization rate(Jose fig. 1b [0032] a base station having a resource allocation controller directly connected to it and [0038] monitoring taking place resource allocation controller directly connected to BS [0021] a determination of PDCCH utilization threshold exceeding a threshold i.e. a first condition see also monitoring over a period of time i.e. a rate);of data transmissions from the wireless base station to a first customer premises equipment (CPE) device on a downlink shared channel to detect a first condition(Jose [0021] a determination of PDCCH utilization threshold exceeding a threshold i.e. a first condition see also monitoring over a period of time i.e. a rate); and
 upon detecting that the first condition exists(Jose [0021] a threshold utilization of PDCCH being greater than a predetermined PDCCH threshold based on which a switch is taking place from a first prb allocation algorithm i.e. first base station mode to a second prb allocation algorithm 2nd base station mode), switching from operating in a first wireless base station mode of operation to operating in a second wireless base station mode of operation(Jose [0021] a threshold utilization of PDCCH being greater than a predetermined PDCCH threshold based on which a switch is taking place from a first prb allocation algorithm i.e. first base station mode to a second prb allocation algorithm 2nd base station mode), said switching from operating in a first wireless base station mode of operation to operating in a second wireless base station mode of operation including switching(Jose [0021] a threshold utilization of PDCCH being greater than a predetermined PDCCH threshold based on which a switch is taking place from a first prb allocation algorithm i.e. first base station mode to a second prb allocation algorithm 2nd base station mode), 
Jose does not teach  from using a downlink control channel for transmitting downlink control information to the first customer premises equipment device to using the downlink control channel for transmitting user data.
However Berggren from a similar field of endeavor teaches from using a downlink control channel for transmitting downlink control information to the first customer premises equipment device to using the downlink control channel for transmitting user data(Berggren [0023] unbalanced situation occurring  between PDSCH and PDCCH [0031][0032] resource utilization based on which data or non control information being transmitted via downlink control channel instead of via PDSCH see also [0044])..
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Berggren and the teaching of Jose to use a different algorithm or base station mode when a utilization of PDCCH or PDSCCH  exceed a threshold in order to balance PRB utilization. Because Berggren teaches a method of  allowing flexible allocation of resource between  a PDSCH and downlink control channel thus providing for efficient spectrum utilization (Berggren [0003]).

Claim(s) 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al. (US-PG-PUB 2021/0258924 A1) and in view of Berggren et al. (US-PG-PUB 2015/0009952 A1) and in view of Taherzadeh Borjouni et al. ( US-PG-PUB 2021/0266977A1) hereinafter Taher.

As to claim 5. The combination of Jose and Berggren teaches all the limitation of parent claim 4,
The combination of Jose and Berggren does not teach wherein said customer premises equipment downlink control information includes a set of customer premises equipment device data location assignments, each customer premises equipment device data location assignment providing location information for a different customer premises equipment device that identifies where in the physical downlink shared channel data communicated from the wireless base station to that particular customer premises equipment device is located.
However Taherzadeh from a similar field of endeavor teaches wherein said customer premises equipment downlink control information includes a set of customer premises equipment device data location assignments, each customer premises equipment device data location assignment providing location information for a different customer premises equipment device that identifies where in the physical downlink shared channel data communicated from the wireless base station to that particular customer premises equipment device is located(Taherzadeh [0091] Ue i.e. CPE using  DCI part of PDCCH to locate position of  data in PDSCH).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Taherzadeh and the combined teaching of Jose and Berggren to use DCI in order to convey data location in PDSCH. Because Taherzadeh teaches a method of improving spectral efficiency in NR(Taherzadeh [0004]).

As to claim 15. The combination of Jose and Berggren teaches all the limitation of parent claim 14,
The combination of Jose and Berggren does not teach wherein said customer premises equipment downlink control information includes a set of customer premises equipment device data location assignments, each customer premises equipment device data location assignment providing location information for a different customer premises equipment device that identifies where in the physical downlink shared channel data communicated from the wireless base station to that particular customer premises equipment device is located.
However Taherzadeh from a similar field of endeavor teaches wherein said customer premises equipment downlink control information includes a set of customer premises equipment device data location assignments, each customer premises equipment device data location assignment providing location information for a different customer premises equipment device that identifies where in the physical downlink shared channel data communicated from the wireless base station to that particular customer premises equipment device is located(Taherzadeh [0091] Ue i.e. CPE using  DCI part of PDCCH to locate position of  data in PDSCH).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Taherzadeh and the combined teaching of Jose and Berggren to use DCI in order to convey data location in PDSCH. Because Taherzadeh teaches a method of improving spectral efficiency in NR(Taherzadeh [0004]).

Claim(s) 6,16 are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al. (US-PG-PUB 2021/0258924 A1)  in view of Berggren et al. (US-PG-PUB 2015/0009952 A1)  in view of Taherzadeh Borjouni et al. ( US-PG-PUB 2021/0266977A1) hereinafter Taher and in view of Balasubramanian  (US-PG-PUB 2022/0022025 A1) hereinafter Bala.

As to claim 6. The combination of Jose,  Berggren  and Taherzadeh teaches all the limitation of parent claim 5,
The combination of Jose,  Berggren  and Taherzadeh does not teach wherein said wireless base station is a Citizens Broadband Radio Service tower base station;
wherein said plurality of customer premises equipment devices includes the first customer premises equipment device, said first customer premises equipment device being located at a first customer premises and providing services to a first plurality of user equipment devices located at the first customer premises;
wherein said first plurality of user equipment devices are Wi-Fi devices; and
wherein said first customer premises equipment device includes a first communications interface for communicating with the wireless base station and a second communications interface for communicating with the first plurality of user equipment devices.
However, Balasubramanian from a similar field of endeavor teaches   wherein said wireless base station is a Citizens Broadband Radio Service tower base station (Bala fig. 8, 802 CBRS eNB see also [0041]);
wherein said plurality of customer premises equipment devices includes the first customer premises equipment device (Bala fig. 8 [0041] an enterprise private network) , said first customer premises equipment device being located at a first customer premises and providing services to a first plurality of user equipment devices located at the first customer premises(Bala fig. 8 [0041] an enterprise private network);
wherein said first plurality of user equipment devices are Wi-Fi devices (Bala [0002] WIFI access node); and
wherein said first customer premises equipment device includes a first communications interface for communicating with the wireless base station and a second communications interface for communicating with the first plurality of user equipment devices (Bala fig. 8 CBRS having multiple interfaces interfacing multiple different devices).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Bala and the combined teaching of Jose,  Berggren  and Taherzadeh to use a CBSR eNB to connect enterprise network. Because Bala teaches  a method of allowing transmission point to gain access to such voice services while communicating via the private network thus providing for efficient spectrum utilization (Bala [0011]).

As to claim 16. The combination of Jose,  Berggren  and Taherzadeh teaches all the limitation of parent claim 15,
The combination of Jose,  Berggren  and Taherzadeh does not teach wherein said wireless base station is a Citizens Broadband Radio Service tower base station;
wherein said plurality of customer premises equipment devices includes the first customer premises equipment device, said first customer premises equipment device being located at a first customer premises and providing services to a first plurality of user equipment devices located at the first customer premises;
wherein said first plurality of user equipment devices are Wi-Fi devices; and
wherein said first customer premises equipment device includes a first communications interface for communicating with the wireless base station and a second communications interface for communicating with the first plurality of user equipment devices.
However, Balasubramanian from a similar field of endeavor teaches   wherein said wireless base station is a Citizens Broadband Radio Service tower base station(Bala fig. 8, 802 CBRS eNB see also [0041]);;
wherein said plurality of customer premises equipment devices(Bala fig. 8 [0041] an enterprise private network) ,  includes the first customer premises equipment device, said first customer premises equipment device being located at a first customer premises and providing services to a first plurality of user equipment devices located at the first customer premises(Bala fig. 8 [0041] an enterprise private network);
wherein said first plurality of user equipment devices are Wi-Fi devices(Bala [0002] Wi-Fi___33 access node); and
wherein said first customer premises equipment device includes a first communications interface for communicating with the wireless base station and a second communications interface for communicating with the first plurality of user equipment devices(Bala fig. 8 CBRS having multiple interfaces interfacing multiple different devices).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Bala and the combined teaching of Jose,  Berggren  and Taherzadeh to use a CBSR eNB to connect enterprise network. Because Bala teaches  a method of allowing transmission point to gain access to such voice services while communicating via the private network thus providing for efficient spectrum utilization (Bala [0011]).

Claim(s) 7,17 are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al. (US-PG-PUB 2021/0258924 A1)  in view of Berggren et al. (US-PG-PUB 2015/0009952 A1) and in view of  Lee  (WO/2020/041421 A1).

As to claim 7. The combination of Jose and Berggren teaches all the limitation of parent claim 1,further comprising:
The combination of Jose and Berggren does not teach prior to the wireless base station switching to the second wireless base station mode of operation, communicating from the wireless base station to the first CPE device a first amount of time during which the first CPE device is not to search for downlink control information directed to the first CPE device in the downlink control channel
However Lee from a similar field of endeavor teaches  prior to the wireless base station switching to the second wireless base station mode of operation, communicating from the wireless base station to the first CPE device a first amount of time during which the first CPE device is not to search for downlink control information directed to the first CPE device in the downlink control channel (Lee [0164] a gnb switching between different switching mode during which an indication is sent to Ue not to monitor  PDCCH during a switching time).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Lee and the combined teaching of Jose and Berggren to send an indication to Ue not to monitor PDCCH for a period of time. Because Lee teaches a method of power control by using an offset value thus providing for flexible spectrum utilization (Lee [0003]).

As to claim 17. The combination of Jose and Berggren teaches all the limitation of parent claim 11, 
The combination of Jose and Berggren does not teach wherein the processor further controls the wireless base station to perform the operations of:
prior to the wireless base station switching to the second wireless base
station mode of operation, communicate from the wireless base station to the first CPE device a first amount of time during which the first CPE device is not to search for downlink control information directed to the first CPE device in the downlink control channel
However Lee from a similar field of endeavor teaches  wherein the processor further controls the wireless base station to perform the operations of:
prior to the wireless base station switching to the second wireless base
station mode of operation, communicate from the wireless base station to the first CPE device a first amount of time during which the first CPE device is not to search for downlink control information directed to the first CPE device in the downlink control channel(Lee [0164] a gnb switching between different switching mode during which an indication is sent to Ue not to monitor  PDCCH during a switching time).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Lee and the combined teaching of Jose and Berggren to send an indication to Ue not to monitor PDCCH for a period of time. Because Lee teaches a method of power control by using an offset value thus providing for flexible spectrum utilization (Lee [0003]).

Claim(s) 8,18 are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al. (US-PG-PUB 2021/0258924 A1)  in view of Berggren et al. (US-PG-PUB 2015/0009952 A1)  in view of  Lee  (WO/2020/041421 A1) and in view of Taherzadeh Borjouni et al. ( US-PG-PUB 2021/0266977A1) hereinafter Taher.

As to claim 8. The combination of Jose ,Berggren and Lee teaches all the limitations of parent claim 7 further comprising:
The combination  of Jose ,Berggren and Lee  does not teach prior to the wireless base station switching to the second wireless base station mode of operation, communicating from the wireless base station to the first CPE device location information identifying a fixed location in the downlink shared channel where data communicated from the wireless base station to the first CPE device will be located.
However, Taherzadeh from a similar field of endeavor teaches prior to the wireless base station switching to the second wireless base station mode of operation, communicating from the wireless base station to the first CPE device location information identifying a fixed location in the downlink shared channel where data communicated from the wireless base station to the first CPE device will be located(Taherzadeh [0091] Ue i.e. CPE using  DCI part of PDCCH to locate position of  data in PDSCH).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Taherzadeh and the combined teaching of Jose and Berggren to use DCI in order to convey data location in PDSCH. Because Taherzadeh teaches a method of improving spectral efficiency in NR(Taherzadeh [0004]).

As to claim 18. The combination of Jose ,Berggren and Lee teaches all the limitations of parent claim 17 
The combination  of Jose ,Berggren and Lee  does not teach wherein the processor further controls the wireless base station to perform the operations of:
prior to the wireless base station switching to the second wireless base station mode of operation, communicate from the wireless base station to the first CPE device location information identifying a fixed location in the downlink shared channel where data communicated from the wireless base station to the first CPE device will be located.
However Taherzadeh  from a similar field of endeavor teaches wherein the processor further controls the wireless base station to perform the operations of:
prior to the wireless base station switching to the second wireless base station mode of operation, communicate from the wireless base station to the first CPE device location information identifying a fixed location in the downlink shared channel where data communicated from the wireless base station to the first CPE device will be located(Taherzadeh [0091] Ue i.e. CPE using  DCI part of PDCCH to locate position of  data in PDSCH).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Taherzadeh and the combined teaching of Jose and Berggren to use DCI in order to convey data location in PDSCH. Because Taherzadeh teaches a method of improving spectral efficiency in NR(Taherzadeh [0004]).

Claim(s) 9,19 are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al. (US-PG-PUB 2021/0258924 A1)  in view of Berggren et al. (US-PG-PUB 2015/0009952 A1)  in view of  Lee  (WO/2020/041421 A1) and in view of  Liu et al. (US-PG-PUB 2020/0274676 A1). 

As to claim 9. The combination of Jose ,Berggren and Lee teaches all the limitations of parent claim 7 
The combination of Jose  and Lee does not teach  said switching from operating in a second wireless base station mode of operation to operating in the first wireless base station mode of operation including switching to using the downlink control channel for transmitting downlink control information to the first customer premises equipment device from the downlink control channel being used to transmit user data 
However Berggren from a similar field of endeavor teaches said switching from operating in a second wireless base station mode of operation to operating in the first wireless base station mode of operation including switching to using the downlink control channel for transmitting downlink control information to the first customer premises equipment device from the downlink control channel being used to transmit user data (Berggren [0023] unbalanced situation occurring  between PDSCH and PDCCH [0031][0032] resource utilization based on which data or non control information being transmitted via downlink control channel instead of via PDSCH see also [0044]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Berggren and the teaching of Jose to use a different algorithm or base station mode when a utilization of PDCCH or PDSCCH  exceed a threshold in order to balance PRB utilization. Because Berggren teaches a method of  allowing flexible allocation of resource between  a PDSCH and downlink control channel thus providing for efficient spectrum utilization (Berggren [0003]).
The combination of Jose and Berggren does not teach when the timer indicates that first amount of time has passed since the wireless base station switched from operating in the first wireless base station mode of operation to operating in the second wireless base station mode of operation, switching by the wireless base station from operating in the second wireless base station mode of operation to operating in first wireless base station mode of operation, 
However Lee from a similar field of endeavor teaches  from a similar field of endeavor teaches and
when the timer indicates that first amount of time has passed since the wireless base station switched from operating in the first wireless base station mode of operation to operating in the second wireless base station mode of operation, switching by the wireless base station from operating in the second wireless base station mode of operation to operating in first wireless base station mode of operation (Lee [0191] a timer based on which a switch to a previous state or mode is taking place), 
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Lee and the combined teaching of Jose and Berggren to send an indication to Ue not to monitor PDCCH for a period of time. Because Lee teaches a method of power control by using an offset value thus providing for flexible spectrum utilization (Lee [0003]).
The combination of Jose ,Berggren and Lee does not teach operating by the wireless base station a timer; 
However Liu from a similar field of endeavor teaches operating by the wireless base station a timer (Liu [0108] a timer operated by a base station); 
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Liu and the combined teaching of  Jose ,Berggren and Lee to use a time operated by base station to control mode change of a Ue. Because Liu teaches a radio resource management  across a wide  bandwidth instead of a whole bandwidth thus providing power saving (Liu [0003]).

As to claim 19. The combination of Jose ,Berggren and Lee teaches all the limitations of parent claim 7 
The combination of Jose  and Lee does not teach  switching from operating in a second wireless base station mode of operation to operating in the first wireless base station mode of operation including switching to using the downlink control channel for transmitting downlink control information to the first customer premises equipment device from the downlink control channel being used to transmit user data 
However Berggren from a similar field of endeavor teaches switching from operating in a second wireless base station mode of operation to operating in the first wireless base station mode of operation including switching to using the downlink control channel for transmitting downlink control information to the first customer premises equipment device from the downlink control channel being used to transmit user data (Berggren [0023] unbalanced situation occurring  between PDSCH and PDCCH [0031][0032] resource utilization based on which data or non control information being transmitted via downlink control channel instead of via PDSCH see also [0044]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Berggren and the teaching of Jose to use a different algorithm or base station mode when a utilization of PDCCH or PDSCCH  exceed a threshold in order to balance PRB utilization. Because Berggren teaches a method of  allowing flexible allocation of resource between  a PDSCH and downlink control channel thus providing for efficient spectrum utilization (Berggren [0003]).
The combination of Jose and Berggren does not teach when the timer indicates that first amount of time has passed since the wireless base station switched from operating in the first wireless base station mode of operation to operating in the second wireless base station mode of operation, switching by the wireless base station from operating in the second wireless base station mode of operation to operating in first wireless base station mode of operation, 
However Lee from a similar field of endeavor teaches  from a similar field of endeavor teaches and
when the timer indicates that first amount of time has passed since the wireless base station switched from operating in the first wireless base station mode of operation to operating in the second wireless base station mode of operation, switching by the wireless base station from operating in the second wireless base station mode of operation to operating in first wireless base station mode of operation (Lee [0191] a timer based on which a switch to a previous state or mode is taking place), 
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Lee and the combined teaching of Jose and Berggren to send an indication to Ue not to monitor PDCCH for a period of time. Because Lee teaches a method of power control by using an offset value thus providing for flexible spectrum utilization (Lee [0003]).
The combination of Jose ,Berggren and Lee does not teach operating by the wireless base station a timer; 
However Liu from a similar field of endeavor teaches operating by the wireless base station a timer (Lee [0108] a timer operated by a base station); 
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Liu and the combined teaching of  Jose ,Berggren and Lee to use a time operated by base station to control mode change of a Ue. Because Liu teaches a radio resource management  across a wide  bandwidth instead of a whole bandwidth thus providing power saving (Liu [0003]).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jose et al. (US-PG-PUB 2021/0258924 A1) in view of Berggren et al. (US-PG-PUB 2015/0009952 A1)  in view of  Lee  (WO/2020/041421 A1) and in view of Taherzadeh Borjouni et al. ( US-PG-PUB 2021/0266977A1) hereinafter Taher and in view of Srivastav et al. (US-PG-PUB 2018/0145800 A1).

As to claim 10. The combination of Jose ,Berggren, Lee and Taherzadeh teaches all the limitations of parent claim 8 
The combination of Jose ,Berggren, Lee and Taherzadeh  does not teach prior to the wireless base station switching to the second wireless base station mode of operation, communicating from the wireless base station to the first CPE device a data bit pattern indicating that the first CPE device is to commence searching for downlink control information directed to the first CPE device in the downlink control channel when said first CPE device detects the data pattern in user data received from the wireless base station.
However, Srivastav from a similar field of endeavor teaches prior to the wireless base station switching to the second wireless base station mode of operation, communicating from the wireless base station to the first CPE device a data bit pattern indicating that the first CPE device is to commence searching for downlink control information directed to the first CPE device in the downlink control channel when said first CPE device detects the data pattern in user data received from the wireless base station(Srivastav [0040] [0041] a bit pattern being send subsequent to stop monitoring PDCCH which is a mode change).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Srivastav and the combined teaching of Jose ,Berggren, Lee to use a bit pattern to indicate mode change. Because Srivastav teaches a method of monitoring PDCCH allowing to save power, thus providing efficient spectrum utilization (Srivastav [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412             

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412